Citation Nr: 1625402	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  08-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1960 to March 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the course of the appeal, the claims file was transferred to the RO in Los Angeles, California.

In February 2014, the Veteran testified at a video conference hearing before the undersigned.  

In April 2014, the Board determined that the issue of entitlement to a TDIU had been raised by the record in connection with the pending claim for a higher initial rating for service-connected residuals of scaphoid fracture of the right wrist.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU was remanded for evidentiary development in April 2014, September 2014, and April 2015, and has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the February 2014 Board hearing transcript and VA treatment records dated from February 2010 to April 2013 and November 2008 to February 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for residuals of scaphoid fracture of the right wrist rated 10 percent disabling since March 28, 2005; carpal tunnel syndrome of the right wrist rated 10 percent disabling from May 17, 2011 to January 12, 2016 and rated 30 percent disabling thereafter; and residual scar from bone graft surgery of the right wrist rated noncompensable (0 percent) from March 28, 2005 to July 27, 2014 and rated 10 percent disabling thereafter.  The combined disability evaluation is 10 percent from March 28, 2005 to May 16, 2011; 20 percent from May 17, 2011 to July 27, 2014; 30 percent from July 28, 2014 to January 12, 2016; and 50 percent thereafter.

2.  The Veteran's service-connected disabilities do not render him unable to obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16, 4.17 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2014 (pursuant to the April 2014 remand directive) of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA medical opinions and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  

There was also substantial compliance with the April 2014, September 2014, and April 2015 remand directives.  The AOJ obtained a July 2014 VA Disability Benefits Questionnaire (DBQ) examination for wrist conditions and scars/disfigurement with respect to TDIU, February 2015 VA Form 21-8940 (Application for TDIU) completed by the Veteran, and VA treatment records dated from October 2005 to March 2008 from Fresno, California and from November 2008 to January 2016 from Los Angeles.  While the Veteran reported in a March 2016 VA Form 21-4138 that he has been treated through the greater Los Angeles healthcare system since 2007 and through the VA Fresno healthcare system prior thereto, the November 2008 VA treatment record through the LA system notes the Veteran moved from Fresno to Santa Maria and requested his medication be moved to reflect the change.  As such, the Board finds there is no evidence that additional records have yet to be requested, to include any outstanding records from LA prior to 2008.

Lastly, the issue was readjudicated in January 2015 and February 2016 supplemental statements of the case (SSOCs).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Basic eligibility for TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran is currently service-connected for residuals of scaphoid fracture of the right wrist rated 10 percent disabling since March 28, 2005; carpal tunnel syndrome of the right wrist rated 10 percent disabling from May 17, 2011 to January 12, 2016 and rated 30 percent disabling thereafter; and residual scar from bone graft surgery of the right wrist rated noncompensable (0 percent) from March 28, 2005 to July 27, 2014 and rated 10 percent disabling thereafter.  

The combined disability evaluation is 10 percent from March 28, 2005 to May 16, 2011; 20 percent from May 17, 2011 to July 27, 2014; 30 percent from July 28, 2014 to January 12, 2016; and 50 percent thereafter.  

The Board finds the Veteran does not meet the threshold for a schedular TDIU rating under 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present.  As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), upon a showing that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In evaluating a veteran's employability, consideration may be given to level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

After a full review of the record, the Board finds that the evidence is against the claim for TDIU on an extra-schedular basis.  As discussed below, the medical evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, are of sufficient severity to render him unable to obtain or retain substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524 (1999).

At a June 2005 VA examination for the right wrist, the Veteran reported currently working as an automotive parts man and having increasing pain after repetitive carrying, writing, lifting, typing, and doing household chores such as vacuuming.  The VA examiner noted the Veteran should avoid activities such as repetitive pushing, pulling, lifting, carrying, and handling with the right hand.

At a July 2005 VA examination for scars, the Veteran reported he has worked for a number of years in local government.  The examiner further noted the Veteran has successfully worked performing mechanical duties with the city of Fresno and is scheduled to retire in two years.

At a February 2007 VA examination for the right wrist, the Veteran reported, in part, that his right wrist pain increases when he has to write, type, and lift for his job-related activities.  The examiner noted the Veteran is currently employed, full time, by the local government as an Automotive Parts Lead worker since February 1971.  In a typical day of work, his required duties include continuous pushing/pulling, forceful and light gripping/grasping, hand/finger manipulation, and lifting 10 pounds, as well as frequently lifting 12 to 50 pounds and occasionally lifting 50 to 75 pounds.  The VA examiner concluded the Veteran's usual occupation is impacted by the right hand pain, noted work on a computer and lifting and writing.

In a December 2008 statement, the Veteran's wife noted her observations of the Veteran's wrist disability deteriorating over the last 47 years.  Specifically she noted observing the Veteran unable to complete household chores such as lifting bags of groceries; using a hammer or electric drill; cleaning with a vacuum, mop, or broom; or completing yard work such as pruning or raking; driving for prolonged period of time; or opening cans or lids.

In a December 2008 statement, the Veteran reiterated his wife's stated observations and reported ongoing and worsened pain and functional impairment due to his right wrist.  He further noted his inability to use a hammer, screwdriver, or any other power tools.

At the February 2014 Board hearing, the Veteran reported he does not work a regular job and has difficulty completing household chores and helping his wife due to his service-connected disabilities.

Following the July 2014 VA DBQ examination for wrist conditions, the examiner concluded that the Veteran's service-connected scar or disfigurement does not impact the Veteran's ability to work; however, the Veteran's wrist condition impacts his ability to work.  It was explained that: 

The Veteran's combined service connected conditions of fracture of the navicular carpal bone with residual condition of carpal tunnel syndrome impairs his ability to perform work related duties in his customary line of work as a vehicular mechanic such as but not limited to lifting over five pounds, repetitive typing, repetitive writing, and prolonged driving due to the pain (neuropathic and osseous) and weakness related to both conditions.

In the January 2015 VA Form 21-8940, the Veteran reported his disability affects full-time employment in February 2008, he last worked full-time in February 2008, he became too disabled to work in October 2009, did not leave his last job because of his disability, highest level of education is four years of high school and a General Education Development (GED), and he has not had any education or training since he became too disabled to work.  

Following October 2015 VA DBQ examinations for wrist and scars, the examining physician noted the Veteran's scar or disfigurement does not impact the Veteran's ability to work; however, the Veteran can only perform light physical and sedentary tasks due to his right wrist diagnosis.

In January 2016, the Veteran was afforded a VA DBQ examination for peripheral nerve conditions for his now service-connected carpal tunnel syndrome of the right wrist.  Following the clinical evaluation, the VA examiner rendered a current diagnosis of paralysis of the median nerve and concluded this diagnosis impacts the Veteran's ability to work.  The explanation, in part, provided the Veteran often drops objects, has difficulty performing activities of daily living, can no longer hold objects weighing greater than four pounds or manipulate small hand tools such as screwdriver or small hammer long enough for their intended purpose.

In addition, review of VA treatment records show ongoing treatment and symptomatology for the service-connected disabilities.  In particular, an October 2005 record notes the Veteran's line of work requires lifting of the heavy things.  In June 2006 the Veteran reported having difficulty lifting, axial loading, using tools, carrying his lunchbox, writing, typing, and using the gym fitness equipment, and wearing a wrist splint as needed for heavy manual demands.  In September 2006 a treating physician noted "[t]he nature and severity of the right wrist condition is such that work limitations of no lifting or pushing greater than 10 pounds [and] no repetitive wrist motion applies on a permanent basis."  In October 2007, the Veteran arrived for treatment due to increasing right wrist pain and reported planning to retire because of such pain.  

Subsequently, VA treatment records in Virtual VA indicate the Veteran's retirement status, dated in November 2008, January 2009, February 2009, November 2009, and January 2012.  Additional records dated May 2009, June 2009, September 2009, November 2012 note the Veteran works part time as a driver for an automobile warehouse company.

The Board acknowledges the Veteran's and his wife's reported symptomatology of the service-connected disabilities, to include pain and difficulty lifting and carrying objects, as well as the VA examiners' notations that his service-connected disabilities (other than scar) impact his ability to work.  The evidence of record also demonstrates the Veteran has not engaged in full-time employment since November 2008, has worked part-time as a driver, at least, from May 2009 to November 2012, and his highest level of education is four years of high school with a GED.  

Nevertheless, the service-connected right wrist disabilities, alone, are not of sufficient severity to suggest he is unable to obtain or retain substantially gainful employment.  In fact, the October 2015 VA DBQ examiner concluded the Veteran can perform light physical and sedentary work and the most recent notation of the Veteran's employment status indicates part-time work as a driver in November 2012.  In addition, the evidentiary record does not reflect some factor that takes the case outside the norm to warrant the assignment of TDIU on an extra-schedular basis.  The record shows that the Veteran is able to drive and with his educational background and work experience, he could obtain or retain substantially gainful employment, for example, as a customer service representative in an automotive repair shop or a similar job that does not require more than light physical work.  The reported impact and symptomatology of these service-connected disabilities are already contemplated in the currently assigned disability ratings.  These difficulties alone do establish that he is unable to obtain or maintain employment, but rather show that he has some level of impairment while working.

The Board acknowledges that VA regulations provide that a case, where a veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  

As discussed above, while the Veteran has not met the percentage standards under 38 C.F.R. § 4.16(a) where two or more service-connected disabilities are present, the probative evidence of record does not show that the Veteran is unemployable by reason of his service-connected disabilities.  As a result, the Board finds this claim on appeal should not be submitted for extra-schedular consideration.


ORDER

Entitlement to a TDIU is denied.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


